Case 1:20-cv-12235-ADB Document 1-1 Filed 12/17/20 Page 1 of 8

COMMONWEALTH OF MASSACHUSETTS

 

 

 

id ese. ss
Superior Court
Civil Action No. GLO: § 1 C VXeKOO
Lo
Complaint for Judicial Review
FG Administrative Agency Proceedings
VERGME € Sills JA
Plaintiff
Vs.
/ 5 EX Loner Cempans
Defendant

In connection with appeal of.

SE6 APT HCHER (Petett ENTS:

 

 

1. This is a complaint seeking judicial review pursuant to G.L.c. 30A Sec 14, G.L.c, 249 Sec 4 or similar
statute.

2. Plaintiff is a resident of the Commonwealth of
Massachusetts and lives at

 

 

3, Defendant agency (Agency) has its principal office
at

 

4. Plaintiff is aggrieved by a decision of defendant agency denying plaintiff's appeal of

 

 

 

 

Plaintiff's appeal is based on an assertion that the defendant’s agency’s findings were (fill in appropriate lines
below, including the facts to support your conclusion):
A. In violation of constitutional provisions because

 

 

 

 

 
Case 1:20-cv-12235-ADB Document1-1 Filed 12/17/20 Page 2 of 8

 

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

370 JACKSON STREET
LOWELL MASSACHUSETTS 01852

 

Mr. Jerome C Sills Request for special action:

134 Shaw Street, .

Lowell, Massachusetts 01851-U.5.A CASE NUMBER:
CLASS ACTION:
COMPLAINT FOR, EQUITABLE
RELIFE AND DAMAGES,
JURY TRIAL REQUESTED:

PLANTIFFS,

vs:

REX LUMBER COMPANY

840 MAIN STREET

ACTON, MASSACHUSETTS 01720 -U.S.A

 

 

COMPLAINT
GQ) . .
The plaintiffs, as representatives, being Pro, Se, of a class of professional workers as
protected by the laws of the United States, under one or more of the following
organizational entities. The equal employment opportunity commission, the United

States Department of Labor, the Commonwealth of Massachusetts under the labor laws
of the state of Massachusetts.

(2.)

On August 21, 2020. The equal employment opportunity commission issued a
notification to Jerome Sills authorizing the right to bring forth a complaint in the courts
notice of right to sue, the case number is EEOC number-523-2020-00181 primarily in
violation of the Americans with disabilities Act, of 1990,

1,

 
Case 1:20-cv-12235-ADB Document1-1 Filed 12/17/20 Page 3 of 8 |

On February 13, 2020 Mr. Sills and his counsel, Wyatt and Associates, a law firm to
help negotiate a conciliation and settlement agreement concerning the charge of
unlawful discrimination, under the Americans with disabilities act, A settlement was
reached, but Mr. Sills refused to sign the agreement, because he deemed it to be an

unfair agreement, also Massachusetts state law says a plaintiff can recover 3 times the
amount in damages, the defendant was willing to offer a settlement of $2000 which was
less than what the actual sick time damages would add up to be,

MGL c.149, §§ 148C and 148D. Employees who work for employers having 11 or
more employees may earn and use up to 40 hours of paid sick time per calendar year,
while employees working for smaller employers may earn and use up to 40 hours of
unpaid sick time per calendar year.

G3.)

Mr. Sills acquired legal services from the law offices of WYATT & ASSOCIATES to
negotiate a fair settlement concerning, illegal termination of employment. The
following letters and exhibits are concerning the negotiations with Rex Lumber
Corporation to try and resolve this matter out of court, this documentation is important
to the court to review so the court can understand what took place. The simple fact that
the defendants offered $2000, means that they knew that there was enough evidence
available to prove that they were wrong in the termination that they carried out.

(4.)

Mr. Sills would like to point out to the court several key facts, the 1** one is after a long
and lengthy conciliation meeting, the defendant eventually did offer a settlement,
however, that settlement was not fair, in the eyes of Mr. Sills because, the company
never actually placed Mr. Sills in the job that they told him he would be doing, but
instead, Mr. Sills was swindled into a job, that he did not apply for in the 1* place. Mr.
Sills applied for a job as a professional drafter, which as time went on became a job asa
general laborer pushing 2000 pound wood pallet carts, and loading wood machines,
Mr. Sills would also like to point out that Rex Lumber Corporation has a history of
occupational safety and health violations, which caused the death of an employee at one
of their facilities. Mr. Sills took sick time to recover from injury, and sickness, Mr. Sills
also filed a federal OSHA complaint against Rex Lumber for dangerous conditions that
existed at the Corporation, where he worked, because of this, the company retaliated
with termination, because of Mr. Sills taken sick time off, and filing an OSHA
complaint. Which is.a violation of federal laws.

2,
Case 1:20-cv-12235-ADB Document1-1 Filed 12/17/20 Page 4 of 8

(3.)

In order for the court to understand the associated conciliation concerning this
complaint I have enclosed the summary of events that took place during that
conciliation, the attorney for the conciliation case was Rachel D Orio, Esq

A partner at the law firm of WYATT & ASSOCIATES, employment law specialists.

The summary letter written to Elizabeth Marcus Esq, who was the mediator for the
equal employment opportunity commission. The summary letter and exhibits have been
enclosed for the court in the body of this letter, so that the court can get a better legal
understanding, considering the fact that Mr. Sills is a pro se plaintiff, seeking relief for
his claim.

(6.)

Enclosed summary Letter & exhibits
WYATT & ASSOCIATES

ADA / Americans with disabilities act 42 U.S.C Q 12101 (b) (1) 42 U.S.C Q) 12182 (a)]
Title VII of the civil rights act of 1973 29 U.SC

ADEA age discrimination act Employment act
29 U.S.C () 621 as the law is related to age discrimination.

Massachusetts Gen. Law,

M.G.L ¢ 151B

The plaintiff request that the court review all documentation before considering any
motions to dismiss the case from court. (Special action) request.

 
Case 1:20-cv-12235-ADB Document1-1 Filed 12/17/20 Page 5 of 8

Commonwealth of Massachusetts

MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVIL DOCKETNO. 2OS/ CU IGne £2

VE Reine é Ss , PLAINTIFF(S),

V

Kix Lwwibek CO, , DEFENDANT(S)

SUMMONS

 

THIS SUMMONS IS DIRECTED TO BEx bean BBre Ce, . (Defendant's name)

You are being sued. The Piaintiff(s) named above has started a lawsuit against you. A copy of the

Plaintiff's Complaint filed against you Is attached to this summons and the original complaint has been

filed in the peer Cael Court, YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.
C-ceues}

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide

the case against you and award the Plaintiff everything asked for in the complaint. You will also ose the

opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect

to resolve this matter with the Plaintiff. If you need more time to respond, you may request an

extension of time in writing from the Court.

How to Respond. To respond to this fawsuit, you must file a written response with the court and mail a

copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:

a. Filing your signed original response with the Clerk's Office for Clvii Business, Court,
Deft h~C CeutT (address), by mail orinperson, AND 972 f4ekisenw Ss Treti~ Leveti?/ ato

b.

Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following OMS Re
address: , 270. /4-¢KSet ST Lec Att CES {

What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged In each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court, H you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the

court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is tegally invalid or fegally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Clv. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courts/case-legal-res/rules of court.

 

 
Case 1:20-cv-12235-ADB Document1-1 Filed 12/17/20 Page 6 of 8

Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information for people who represent themselves is available at www.mass.gov/courts/selfhelp.

Required information on all filings: The “civil docket number” appearing at the top of this notice is the
case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.

You should refer to yourself as the “Defendant.”

 

Witness Hon. Judith Fabricant, Chief Justice on —Ci‘i<SCS OO

age A. Suffivan

Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
summons before It is served on the Defendant.

PROOF OF SERVICE OF PROCESS

| hereby certify that on AL Ae tp lace LY 20___., | served a copy of this summons,

together with a copy of the complaint in this action, on the defendant named in this summons, in the
following manner (See Mass. R. Civ. P. 4(d)(1-5)):

GUUyTEO STATES Poser Off; t 2»
Cer Fiver tr! Vite (per KeuytT.
[KKEO COs TEC

oN
Dated: D140 fet be t' ‘2 , 20 Zo a Ler afte

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

Moe venBee 144) Zo

 

 

 
Case 1:20-cv- 12235- ADB Document 1- 1 Filed 12/17/20 Page 7 of 8

 

 

 
 
  
 
 
  

CIVIL ACTION content |

 

 

PLAINTIEHIS): NERGAT Ee @ ils
scores [BY Sf/ Avy STREET nos
Lowell Ade. HEEL _ DEFENDANTS 4

ADDRESS:

 

 

 

 

 

 

 

 

BBO:

 

 

— = TT te "TYPE SE RGHON AND TRACK DESIONATION Gee wavaraes iy ,
A NO, . ee OF AC oo Gpecify) - we “TRAL HASA guRY CLAIM 1 SEEN MADER
: Ou. , . Comactica. lt

eb ves [JNO
“f water” tg de desetine: -

 
  

 

 

 

ig there'a claim Uader GL. © Har aincitmed © Rew, mar a
YES. ENO: WO ‘

STATEMENT OF DAMAGES: PURSUANT TO 6. be ¢ 212, § 3A

The following: 18. fui, itemized ‘ani détaited statement of the. facts on which. ihe. undersigned plaintiff or plaintiff's counsel reties to determine mane damages.
or this farm, disregard double oF tele. damage: ‘claims; Indicate single damages ony, : .
(attach addiional shaéte aginecassary)

 

A. Documented. qmedital exparinss to date:

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4, Total tiogpital expenses....:, be we See
2. Total dector expens]s i... seuss an ast -—
9. Tolal chiropractic exp BOG svensoanecipanncsssseceerdvstsacecnntscenet : wer Sees
4. Total physical. therapy expenses . . a
. 4. Total thes expenses (describe BOLOW) csneassicserssesnnsssnenseeserts a , $-
. Suttotal (ak ——
&. Documented lost wages and compensation to date ...--inn poseconetnone sevvendicnepeveseeene . vn $
G. Documented: property aritages'te Wate ...sssssscseosssstressnesttcecvensssnennsernetsionny agasageerenuepeestoness . re 3:
OD. Reasonably anticipated: future medicat and haspital expenses. tos eranesereee ; erenveayeeanaae tite ‘ : oo.
E. Reasonably anticipated’ lost wages ... esneinanncaeesebenonst cs suasagsnenseanivsevensaararceaneresernsonn® " 3
fF. Other documented items of damages ‘(deserine below) daneveeuereenses “ 1 . $.
1G. @rtefly describe plaintift's injury, including the nature and extent of injury:
TOTAL {A-F}:$
CONTRACT CLAIMS
{attach additional sheets as. necessary} ;
This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass, R. Civ. P, 8.1(a).
Provide a detalled description of claim(s}:
TOTAL: $

Signature of Attorney/ Unrepresented Plaintiff; X Date:
RELATED ACTIONS: Please provide the case number, case name, and county of any. related actions pending | in the Superior Court.

 

 

~ CERTIFICATION PURSUANT TO $JC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Suprenie Judicial Gourt Uniform Rules on Dispute Rasolution (SIG
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the

advantages and disadvantages of the various methods of dispute resolution.

Signature of Attorney of Record: X Date:

 

 

 

 

 
Case 1:20-cv-12235-ADB Document1-1 Filed 12/17/20 Page 8 of 8

 

CIVIL TRACKING ORDER
(STANDING ORDER 1- 88)

 

DOCKET NUMBER

2081CV02800

Trial Court of Massachusetts
The Superior Court

 

 

CASE NAME;
Sills, Jerome C vs. Rex Lumber Company

Michael A. Sullivan, Clerk of Court

 

Middlesex County
TO: Jarome C Sills GoURT NAME & ADDRESS
134 Shaw St Middlesex Superior - Lowell
370 Jackson Street

Lowell, MA 01851

 

Lowell, MA 01852

 

TRACKING ORDER - F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

LIFIGATI

DEADL

 

SERVED BY

 

|Service of pracess made and retum filed with the Court

 
 

 

Response to the complaint filed (also see MRCP 42)

 

 

All motions under MRCP 12, 19, and 20

03/19/2021

        
   

FILED BY HEARD BY

 

02/17/2024

03/19/2021

04/20/2021

 
     

05/18/2021

 

All motions under MRCP 15

03/19/2021

     

   

04/20/2021 06/18/2021

 

depositions completed

{All discovery requests and depositions served and non-expert

09/15/2021

 
 

 

All motions under MRCP 56

10/15/2021

 

 

Finai pre-trial conferance held and/or firm trial date set

 

 

|Case shail be resoived and judgment shall issue by

 

  
    
 
   

  

11/16/2021

 

03/14/2022

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK

11/19/2020 Beatriz & Van Meek

PHONE
(781)939-2745

 

 

Date/Time Printed: $1-19-2020 41:43:05

SCVO2G 06/2014

 

 

 
